Citation Nr: 9924934	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-11 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to restoration of a 40 percent rating for 
fibromyalgia pain syndrome of the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to September 
1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which reduced the veteran's rating 
for fibromyalgia pain syndrome from 40 percent to 10 percent.


FINDINGS OF FACT

1.  The RO notified the veteran by means of a December 16, 
1997, letter of the proposal to reduce the veteran's rating 
for fibromyalgia pain syndrome of the low back from 40 
percent to noncompensable.  The letter advised him of his 
procedural rights regarding the proposed reduction, and 
afforded him 60 days to respond to the proposal.

2.  The veteran requested and received a February 1998 
predetermination hearing, and he submitted additional medical 
evidence to be considered.  Following the expiration of the 
60-day period, the RO executed a February 23, 1998, rating 
decision formally reducing the veteran's disability rating 
for his fibromyalgia pain syndrome of the low back from 40 
percent to 10 percent, effective June 1, 1998.

3.  The veteran had been rated 40 percent for fibromyalgia 
pain syndrome of the low back since December 10, 1993, or for 
less than five years.

4.  The evidence used to reduce the veteran's rating for his 
low back disability showed improvement in his condition, and 
the examination report was as full and complete as the 
examination report upon which the continuance of the 40 
percent had been based.

5.  The evidence shows that the veteran's low back disability 
is manifested by complaints of pain and stiffness, muscle 
spasm with trigger points, and some unilateral loss of 
lateral spine motion.


CONCLUSION OF LAW

1.  The reduction of the veteran's rating from 40 percent to 
10 percent for fibromyalgia pain syndrome of the low back was 
proper, and the criteria for entitlement to restoration of a 
40 percent rating for fibromyalgia pain syndrome of the low 
back are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.105, 3.344, Part 4, § 4.71a, Diagnostic Codes 
5025, 5285-5295 (1998).

2.  The criteria for entitlement to an increased rating of 20 
percent, but not greater, are met for the veteran's low back 
disability, pursuant to the criteria for the evaluation of 
lumbosacral strain found in Diagnostic Code 5295.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5025, 5285-5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the criteria for entitlement to 
restoration of a 40 percent rating for fibromyalgia pain 
syndrome of the low back are met.  The veteran further 
contends that the criteria for entitlement to an increased 
rating, greater than 10 percent, for a low back disability 
classified as low back strain; anterior osteophytes at L1, 
and fibromyalgia pain syndrome are met.  After a review of 
the record, the Board finds that the veteran's contentions 
regarding entitlement to a restoration are not supported by 
the evidence, and his claim is denied.  However, the Board 
finds that the criteria for entitlement to an increased 
rating of 20 percent, pursuant to the criteria for the 
evaluation of lumbosacral strain, are met, and an increased 
rating of 20 percent for the veteran's low back disability is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  The 
law also requires that the veteran be given 60 days to 
present additional evidence and 30 days to request a 
predetermination hearing for the purpose of showing that 
compensation should be continued at the present level.  38 
C.F.R. § 3.105(e)-(i) (1998).

Where a predetermination hearing is requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  38 C.F.R. § 3.105(i) (1998).  Following the 
predetermination procedures specified, final action will be 
taken.  Where a predetermination hearing was conducted, the 
final action will be based on evidence and testimony adduced 
at the hearing as well as the other evidence of record 
including any additional evidence obtained following the 
hearing pursuant to necessary development.  Whether or not a 
predetermination hearing was conducted, a written notice of 
the final action shall be issued to the beneficiary and his 
or her representative, setting forth the reasons therefor and 
the evidence upon which it is based.  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted, the effective date of such 
reduction where proposed pursuant to 38 C.F.R. § 3.105(e) 
shall be the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
action expires.  38 C.F.R. § 3.105(i) (1998).

In this case, the procedural requirements for reduction were 
met.  The RO notified the veteran by means of a December 16, 
1997, letter of the proposal to reduce his rating for 
fibromyalgia pain syndrome of the low back from 40 percent to 
noncompensable.  The letter advised him of his procedural 
rights regarding the proposed reduction, and afforded him 60 
days to respond to the proposal, or 30 days to request a 
predetermination hearing.  The veteran requested and received 
a February 1998 predetermination hearing, and he submitted 
additional medical evidence to be considered.  Following that 
hearing, and the expiration of the 60-day period from the 
initial proposal of reduction, the RO executed a February 23, 
1998, rating decision formally reducing the veteran's 
disability rating for his fibromyalgia pain syndrome of the 
low back from 40 percent to 10 percent, effective June 1, 
1998.  The veteran was informed of that rating decision by 
letter dated March 6, 1998.

The Board notes that the veteran's rating was reduced from 40 
percent to 10 percent, rather than from 40 percent to 
noncompensable, as had been proposed by the proposed 
reduction.  However, it appears that this lessened reduction 
was the result of the additional evidence submitted and 
testimony presented at the veteran's predetermination 
hearing.  Although the initial proposal had proposed a 
greater reduction, the lessened reduction appears to be 
beneficial to the veteran, and the Board finds that the 
lessened reduction does not violate the procedural 
requirements for reduction of disability compensation ratings 
as such clearly appears to be envisioned by the regulatory 
allowance for a predetermination hearing.

In addition, there are other specific requirements that must 
be met before VA can reduce certain service-connected 
disability ratings, which have been in effect for five years 
or more at the same level.  38 C.F.R. § 3.344 (1998).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the appropriate dates to be used for measuring 
the five-year time period, according to VA regulation, are 
the effective dates.  Thus, the date that the disability 
rating subject to the reduction became effective is to be 
used as the beginning date and the date that the reduction 
was to become effective is to be used as the ending date.  
Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

The veteran established service connection for fibromyalgia 
pain syndrome of the low back by means of a June 1989 rating 
decision, which assigned a noncompensable disability rating.  
The veteran established entitlement to an increased rating of 
20 percent by means of a December 1991 rating decision, with 
an effective date for the increase of July 15, 1991.  The 
veteran established entitlement to an increased rating of 40 
percent by means of a January 1994 rating decision, with an 
effective date for the increase of December 10, 1993.  The 
veteran's rating was reduced to 10 percent by means of a 
February 1998 rating decision, with an effective date for the 
reduction of June 1, 1998.

The Board finds that the veteran's rating of 40 percent was 
in effect for less than five years, during the period from 
the December 10, 1993, effective date of increase to the June 
1, 1998, effective date of reduction.  Therefore, the Board 
finds that the provisions of 38 C.F.R. § 3.344 do not apply 
in this case.  The Board has considered the fact that the 
veteran had established entitlement to a rating of 20 percent 
as of July 15, 1991, and thus held a rating of at least 20 
percent for over five years.  However, the Board finds that 
the language of 38 C.F.R. § 3.344(c) is very specific.  The 
provision relates to the stabilization of ratings and applies 
only where a disability rating has been "in effect for five 
years or more at the same level."  38 C.F.R. § 3.344(c) 
(1998) (emphasis added).  While the veteran had a rating of 
at least 20 percent for more than five years, the Board finds 
that rating history does not meet the criteria of having the 
rating "at the same level," as during that period of five 
years, the veteran's disability rating was increased from 20 
percent to 40 percent.  Ratings of 20 percent and 40 percent 
are clearly different levels of ratings.  Therefore, the 
veteran's 40 percent rating was not in effect at the same 
level for five years.  Thus, the Board finds that the 
provisions of 38 C.F.R. § 3.344 do not apply in this case.

Nonetheless, the Board has reviewed the evidence and finds 
that the November 1997 examination report upon which the 
veteran's reduction was based is as full and complete as the 
April 1996 examination report upon which the veteran's rating 
of 40 percent was continued.  Furthermore, the Board finds 
that the November 1997 examination report does show 
improvement from the April 1996 examination report.  The 
November 1997 examination report more clearly shows 
improvement from the December 1993 examination report, which 
was the basis of the initial increase to 40 percent.  While 
the provisions of 38 C.F.R. § 3.344 do not apply in this 
case, the Board finds that they have been met as improvement 
has been shown and the most recent examination report is as 
full and complete as the examination reports upon which the 
increase to 40 percent and the continuance of the 40 percent 
were based.

Therefore, the Board finds that the RO applied the 
regulations regarding the procedural requirements for a 
reduction in rating properly.  The Board must now adjudicate 
the question of whether the evidence on which the reduction 
was based supports that action.

An April 1996 VA spine examination notes that the veteran 
took Tylenol as needed for back pain with mild relief of 
symptoms.  He had never had physical therapy and had never 
been enrolled in a chronic pain program.  He denied any 
significant morning stiffness, with morning stiffness of less 
than 15 minutes.  X-rays of the lumbar spine done in July 
1995 revealed changes compatible with mild degenerative 
disease involving T11 and the first lumbar spine.  The 
veteran also had sacroiliac X-rays which were felt to be 
normal.  The veteran also had mild degenerative changes of 
the lower thoracic area.  Examination revealed lumbar forward 
flexion of 80 degrees, lumbar backward extension of 15 
degrees, lumbar lateral flexion of 30 degrees, and lumbar 
rotation of 30 degrees.  There was no sacroiliac tenderness.  
There was tenderness upon palpation of the lumbar paraspinal 
muscles bilaterally.  The veteran referred mild insomnia as a 
result of back pain.  The examiner provided a diagnostic 
impression of lumbago, or chronic lumbosacral strain.  The 
examiner found that there was no evidence of any inflammatory 
arthritis.  X-rays did not show any areas of 
spondylolisthesis.

An October 1996 private physician's report notes that the 
veteran complained of headaches, neck pain, shoulder pain, 
upper back pain, low back pain, bilateral arm pain with 
numbness of the left arm, and insomnia.  The report notes 
that the veteran was involved in a motor vehicle accident on 
July 12, 1996.  The veteran reported to the emergency room 
the following day.  He had two months of physical therapy and 
a magnetic resonance imaging study (MRI), which demonstrated 
mild scoliosis, straightening of the normal cervical 
alignment, and a diffuse disc bulge at C5 and C6.  A 
neurological opinion was requested.  The veteran's past 
medical history was positive for chronic low back pain from a 
military injury to the low back.  The physician opined that 
the veteran's low back was worsened from the motor vehicle 
accident.  Physical examination found the veteran 
uncomfortable and stiff.  He appeared to be in pain, and got 
up and down from the chair slowly.  General vascular 
examination was unremarkable.  There was no atrophy or 
fasciculation.  The veteran had diffuse tenderness at 
multiple lumbar levels, diffuse swelling, and diffuse nodular 
muscle spasm with the nodules being four centimeters in size.  
He was able to flex forward to 59 degrees, extend back to 17 
degrees, and flex laterally to the left and right 21 degrees.  
Straight leg raising test was bilaterally positive at 42 
degrees.  Gait was normal.  He was able to walk on toes, 
heels, and tandem walk normally.  Romberg test was negative.  
The veteran had normal tone and 5/5 strength in all 
extremities.  All reflexes were 2+, equal and symmetrical 
with plantar flexor responses bilaterally.  All superficial 
reflexes were natural.  The examiner diagnosed chronic 
cervical, thoracic, and lumbosacral strain, with palpable 
fibromyositis; chronic cephalalgia secondary to chronic 
cervical strain; chronic insomnia secondary to chronic pain; 
and straightening of the normal cervical curvature with a 
diffuse disc bulge at C5-C6 level.  The examiner also stated, 
"In my opinion, his symptoms are the direct result of the 
accident on July 12, 1996."

An October 1996 private physician's electromyography report 
of the upper extremities found no evidence of radiculopathy, 
neuropathy, or myopathy, and was normal for both upper 
extremities.  The physician recommended exercises for the 
neck.

A November 1996 private physician's report notes that the 
veteran's MRI demonstrated mild alignment abnormality with 
scoliosis, straightening of the normal cervical segment with 
diffuse disc bulge at C5 and C6, while electromyography (EMG) 
of both arms was interpreted as normal.  The veteran 
complained of headaches, neck pain radiating into the 
shoulders and upper back, low back pain, and bilateral arm 
pain with transient tingling of the left arm.  He had trouble 
sleeping because of the pain.  On a scale of 0 to 10, he 
described his pain level as between 3 and 8.  For treatment, 
he had been doing exercises and taking hot showers and 
medication.  Physical examination found the veteran 
uncomfortable and stiff and he appeared to be in pain.  There 
were no focal motor, sensory, or reflex deficits.  Adson's 
test and Tinel's sign were negative.  He had tenderness, 
swelling, and muscle spasm in the lumbar spine.  He was able 
to flex forward to 52 degrees.  The examiner provided several 
diagnoses, including chronic cervical, thoracic, and lumbar 
strain with palpable fibromyositis.

A January 1997 private physician's report shows that the 
veteran complained of recurrent headaches, neck pain which 
radiated into the shoulders and upper back, transient pain 
involving both arms with numbness radiating down the arm, and 
some mild soreness in the low back.  He had trouble sleeping 
because of the pain.  On a scale of 0 to 10, he described the 
pain level as between 3 and 9.  Physical examination found 
the veteran uncomfortable and stiff.  He appeared to be in 
pain, and got up and down slowly.  There were no focal motor, 
sensory, or reflex deficits.  He had mild tenderness, 
swelling, and muscle spasm in the lumbar spine.  He was able 
to flex forward to 64 degrees.

A November 1997 VA fibromyalgia examination notes that the 
veteran was a 38 year old male.  The veteran stated that he 
had received a medical discharge after suffering an injury to 
his back while lifting heavy objects.  He suffered severe 
back spasms that incapacitated him for a couple of weeks 
during his military time.  The veteran denied herniated 
nucleus pulposus and sciatic-like symptoms.  The veteran had 
normal neurological testing during his military time.  His 
medications at the examination were over-the-counter and 
included Tylenol.  The veteran was unemployed.  The veteran 
previously worked for the St. Petersburg Times newspaper as a 
truck delivery coordinator.  The veteran admitted recreation 
of walking occasionally.  The examiner states that "he had 
no morning stiffness, minimal of less than 40 minutes, no 
swelling up of the joints, no psoriasis, no chronic 
infestations and no colitis."  The veteran referred insomnia 
and gastroesophageal reflux disease with heartburn.  He 
denied lupus symptoms.  There were no rashes or Raynaud's 
disease.  Specific evaluation found all vital signs stable.  
On examination, the veteran was afebrile.  Cardiovascular 
examination found normal S1 with no murmurs, rubs, or 
gallops.  Lungs were clear to auscultation bilaterally.  
Musculoskeletal examination revealed bilateral shoulder 
abduction to be 180 degrees.  Bilateral shoulder internal and 
external rotation were 90 degrees.  Bilateral flexion and 
extension were 95 degrees.  There was no swelling, synovitis, 
or effusion.  Bilateral knee flexion was to 180 degrees.  
Bilateral hip flexion was to 125 degrees.  Internal and 
external rotation of the bilateral hips was 110 degrees.  
Straight leg raising was negative.  there was normal ankle 
and patellar jerk reflexes.  There was grade 5/5 muscle 
strength in the upper and lower extremities.  There was no 
muscle atrophy noted anywhere.  There was no scoliosis.  
There were no posterior abnormalities.  Lumbar forward 
flexion was to 110 degrees.  Lumbar backward extension was to 
40 degrees.  Lumbar right lateral rotation was to 85 degrees.  
Lumbar left lateral rotation was to 80 degrees.  Cervical 
forward flexion was to 45 degrees.  Backward extension was to 
45 degrees.  Right and left lateral rotation were 75 degrees.  
The examiner diagnosed lumbosacral strain, with no evidence 
of herniated nucleus pulposus and no evidence of inflammatory 
spondyloarthropathy.  There was no evidence of sciatica.  The 
symptoms were mild in nature, and not debilitating.  There 
was no evidence whatsoever for a diagnosis of fibromyalgia 
syndrome.  The accompanying radiology diagnostic report was 
compared with a previous study from July 1995.  No 
compression fractures were identified.  There was no evidence 
of spondylolisthesis.  Prominent anterior osteophytes were 
again identified at T12 and L1.  There was preservation of 
the intervertebral disc spaces.  There was no evidence of 
bone destruction.  There had been no significant interval 
changes with respect to the prior study.  The radiology 
examiner diagnosed stable lumbar spine X-rays compared to the 
July 1995 study.

A December 1997 VA medical report notes that the veteran 
complained of low back pain since a change in the weather to 
cold and rainy.  His back felt stiff.  The examiner provided 
an assessment of chronic low back pain.

At a February 1998 predetermination hearing, the veteran 
stated that he had no significant improvement in his back 
pain, and that if anything, it had gotten worse.  He stated 
that he suffered muscle spasms, radiating from the back down, 
more on the left than on the right, sometimes going to the 
bottom of his feet.  He stated that it happened quite often, 
including the night before the hearing.  He was taking 
Salstane and Tylenol.  He said he had problems with limited 
motion and could not sit for prolonged periods because of 
pain.  He stated that he had problems with walking long 
distances.  He did exercises for his back and tried to walk a 
little.  He was unemployed.

A February 22, 1998, VA medical report notes that the veteran 
complained of back pain since the morning when trying to push 
a lawn mower.  He stated that the pain radiated down the left 
leg.  Another February 22, 1998, VA medical report notes a 
long history of low back pain.  The veteran had no 
alleviation with Tylenol.  Physical examination was positive 
for a tender low back, with decreased flexion of the lower 
extremities bilaterally.  The examiner diagnosed low back 
pain.  A February 25, 1998, VA medical report notes that the 
veteran appeared for a follow up appointment and stated that 
he felt better.  The report notes that the veteran found 
Flexeril very sedating.  He noted that pain had radiated down 
the left leg to the foot at the previous admission to the 
emergency room, but did not at that time.  The veteran had 
normal gait, and was able to walk on heels and toes briefly.  
He could move feet and legs.  Sensory examination was 
relatively normal to light touch.  Deep tendon reflexes were 
symmetric in knees and ankles, about 1+.  The examiner 
diagnosed a flare of chronic low back pain, with no definite 
radiculopathy.

A March 11, 1998, VA medical report notes complaints of low 
back pain which radiated down the bilateral lower extremities 
(left greater than right), and neck pain.  The pain was 
intermittent and was aggravated by prolonged walking.  Trunk 
range of motion was limited by pain mainly in forward 
flexion.  Neck range of motion was limited at times by pain.  
The veteran was instructed in the use of a TENS unit and in 
an exercise program.

A March 12, 1998, VA medical report notes that the veteran 
had a history of fibromyalgia for years and that lumbar X-
rays showed mild degenerative joint disease.  Examination 
found trigger points of the low back and trapezius muscles.  
The examiner provided an assessment of chronic pain of the 
neck and low back secondary to myofascial pain with a 
fibromyalgia component.

An April 1998 VA medical report notes that the veteran had a 
history of fibromyalgia and myofascial pain.  He went to 
physical therapy, took medication, and used a TENS unit for 
pain.  The veteran wanted muscle injections later, but not at 
that time.  The examination found positive signs of left 
trochanteric bursitis and musculoskeletal pain with trigger 
points.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Disabilities of the spine are evaluated pursuant 
to the criteria found in Diagnostic Codes 5285-5295 of the 
Schedule.  38 C.F.R. § 4.71a (1998).  Under those criteria, a 
rating of 40 percent is warranted for a low back or lumbar 
spine disability where the evidence shows favorable ankylosis 
of the lumbar spine (Diagnostic Code 5289); severe limitation 
of lumbar spine motion (Diagnostic Code 5292); severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief (Diagnostic Code 5293); or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
spine motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  A 
rating of 20 percent is warranted for a low back disability 
where the evidence shows moderate limitation of lumbar spine 
motion (Diagnostic Code 5292); moderate intervertebral disc 
syndrome with recurring attacks (Diagnostic Code 5293); or 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  A rating of 10 percent for a low back 
disability is warranted where the evidence shows slight 
limitation of lumbar spine motion (Diagnostic Code 5292); 
mild intervertebral disc syndrome (Diagnostic Code 5293); or 
lumbosacral strain with characteristic pain on motion.  
38 C.F.R. § 4.71a (1998).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (1998).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board notes that the veteran has been variously diagnosed 
with fibromyalgia pain syndrome.  On May 7, 1996, VA 
introduced rating criteria for the evaluation of fibromyalgia 
(fibrositis, primary fibromyalgia syndrome).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (1998).  Under those criteria, 
fibromyalgia is evaluated where the evidence shows widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  A rating of 40 percent 
is warranted where the symptoms are constant, or nearly so, 
and refractory to therapy.  A 20 percent rating is warranted 
where the symptoms are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  A rating of 10 percent is warranted where the evidence 
shows that continuous medication is required for control.  
38 C.F.R. § 4.71a (1998).

The Board notes that the evidence indicates that the veteran 
was involved in a motor vehicle accident and sustained 
cervical spine injuries, as well as other injuries.  However, 
the Board further notes that the veteran has only established 
service connection for a low back condition.  That low back 
condition was classified as fibromyalgia pain syndrome of the 
low back, and is currently classified as a lumbar spine 
condition of low back strain, anterior osteophytes at L1, and 
fibromyalgia pain syndrome.  As the veteran has only 
established service connection for that lumbar spine 
condition, this rating may only consider lumbar spine 
symptomatology.

The Board finds that the criteria for entitlement to 
restoration of a 40 percent rating for the veteran's low back 
disability are not met.  While the veteran's disability has 
been classified as fibromyalgia pain syndrome of the low back 
in the past, the November 1997 VA examination found that 
there was no evidence whatsoever to support a diagnosis of 
fibromyalgia syndrome.  That medical opinion and subsequent 
medical evidence do not provide contrary evidence which would 
support a diagnosis of fibromyalgia, although low back pain 
with a fibromyalgia component is diagnosed in one report.  In 
any event, the Board finds that the veteran does not meet the 
criteria for entitlement to a rating of 40 percent pursuant 
to the criteria for the evaluation of fibromyalgia, which 
require symptoms which are constant, or nearly so, of 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms and which are refractory 
to therapy.  The Board notes that the veteran's 
symptomatology is not widespread.  It is limited to lumbar 
spine symptomatology.  Although he exhibits cervical and 
thoracic spine symptomatology, the private medical evidence 
attributes those findings to a motor vehicle accident, and 
not to the veteran's service-connected lumbar spine 
disability.  The veteran has complained of sleep disturbance, 
stiffness, and headaches.  However, the evidence does not 
show that those symptoms are constant, nor that they are 
refractory to treatment.  In fact, medical evidence dated in 
February 1998 shows that the veteran sought treatment with a 
flare of chronic low back pain.  Three days later, following 
medication, the veteran felt better.  It appears that the 
symptoms, if present, would be more clearly described as 
episodic.  Therefore, it appears that the veteran's 
symptomatology is not refractory to therapy.

Furthermore, the Board finds that the veteran does not meet 
the criteria for entitlement to a rating of 40 percent 
pursuant to the criteria for the evaluation of low back 
disabilities.  The evidence does not show any ankylosis of 
the lumbar spine.  The evidence also does not show that the 
veteran has any intervertebral disc syndrome of the lumbar 
spine, or any attacks thereof.  While the evidence does show 
some intervertebral disc findings, these are located in the 
cervical spine, and are shown to be due to a motor vehicle 
accident.  As noted above, the veteran has established 
service connection only for a lumbar spine disability.  Also, 
the Board finds that the evidence does not show severe 
lumbosacral strain.  The evidence does not show any listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, or narrowing or irregularity of joint 
space of the lumbar spine, nor does the evidence show 
abnormal mobility on forced motion.  While the evidence does 
show slight loss of lateral spine motion, the evidence does 
not show osteo-arthritic changes causing that slight loss of 
motion.  In any event, a showing of one of the criteria for 
an increased rating for lumbosacral strain would not be 
sufficient to warrant a rating of 40 percent in the absence 
of all others.

A rating of 40 percent would also be warranted where the 
evidence showed severe limitation of motion.  The November 
1997 VA examination found that lumbar forward flexion was to 
110 degrees.  Lumbar backward extension was to 40 degrees.  
Lumbar right lateral rotation was to 85 degrees.  Lumbar left 
lateral rotation was to 80 degrees.  Cervical forward flexion 
was to 45 degrees.  Backward extension was to 45 degrees.  
Right and left lateral rotation were 75 degrees.  The Board 
notes that private evidence dated from October 1996 to 
January 1997 shows a diminished range of motion.  However, 
the physician opined that decreased range of motion was the 
result of a motor vehicle accident in July 1996.  The 
veteran's range of motion appears to have improved by the 
time of the November 1997 VA examination.  Therefore, the 
Board finds that the veteran's level of limitation of motion 
does not rise to the level envisioned by the Schedule to be 
severe.

Therefore, the Board finds that the medical evidence 
currently, as well as that considered at the time of the 
reduction, shows that the veteran's disability did not meet 
the criteria for an evaluation of 40 percent for a low back 
disorder or for fibromyalgia.  As improvement was shown by 
the medical evidence, and as the criteria for a rating of 40 
percent are not and were not met, the Board finds that a 
reduction was warranted.

While the criteria for restoration of a 40 percent rating are 
not met and the criteria for entitlement to an increased 
rating of 40 percent are not met, the Board finds that the 
criteria for entitlement to an increased rating of 20 
percent, but not greater, are met.  The Board notes that the 
evidence does show muscle spasm of the lumbar spine region, 
with trigger points.  While the medical evidence does not 
specifically show that the muscle spasm occurs on extreme 
forward bending, the evidence does imply as much.  
Furthermore, the Board notes that left lateral flexion was 5 
degrees less than right lateral flexion at the time of the 
November 1997 VA examination.  Such a finding does represent 
a unilateral loss of lateral spine motion.  While the degree 
of loss is marginal, the Board finds the evidence relatively 
in equipoise and has resolved this issue in favor of the 
veteran in finding the unilateral loss of lateral spine 
motion.

The Board also notes that the veteran has complained of 
headaches and insomnia as a result of his low back 
disability.  A review of the evidence appears to show that 
these symptoms are episodic such that they may be present 
more than one-third of the time.  This would also appear to 
meet the criteria for an increased rating pursuant to the 
criteria for the evaluation of fibromyalgia.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 20 
percent is not warranted for the veteran's low back 
disability.

Accordingly, the Board finds that the criteria for 
entitlement to restoration of a 40 percent rating for 
fibromyalgia pain syndrome of the low back are not met.  As 
the preponderance of the evidence demonstrates that a 
reduction was warranted, the veteran's claim for restoration 
is denied.  However, the Board finds that the evidence is in 
equipoise, and that resolving all benefit of the doubt in the 
favor of the veteran, the criteria for entitlement to a 
rating of 20 percent for a low back disability are met, and a 
20 percent rating, pursuant to the criteria for the 
evaluation of lumbosacral strain found in Diagnostic Code 
5295, is granted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.105, 3.344, Part 4, § 4.71a, Diagnostic Codes 
5025, 5285-5295 (1998).


ORDER

Entitlement to restoration of a 40 percent rating for 
fibromyalgia pain syndrome of the low back is denied.  
Entitlement to an increased rating of 20 percent, but not 
greater, for a low back disability is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

